        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CHRISTIANA TAH, et al.                      )
                                            )
                      Plaintiffs,           )
                                            )
v.                                          )            Case No. 1:18-cv-02109-RMC
                                            )
GLOBAL WITNESS                              )
PUBLISHING, INC., et al.                    )
                                            )
                      Defendants.           )
                    ______________________________________________
                 PLANTIFFS’ REPSONSE TO DEFENDANTS’
        SPECIAL MOTION TO DISMISS UNDER THE D.C. ANTI-SLAPP ACT


Rodney A. Smolla
4601 Concord Pike
Wilmington, DE 19807
rodsmolla@gmail.com
(864) 373-3882
Pro Hac Vice

Arthur V. Medel, Esq. (D.C. Bar # 416029)
Alima Joned, Esq. (D.C. Bar # 446659)
MEDEL SANFILIPO
1701 Pennsylvania Avenue, N.W., Suite 200
Washington, D.C. 20006
Tel: 202 683 2008
Cell: 703 945 9137
Fax: 703 991 8014
avmedel@medsanlaw.net
ajoned@medsanlaw.net
Attorneys for Plaintiffs Christiana Tah and Randolph McClain
November 30, 2018
      Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 2 of 12



                                TABLE OF CONTENTS


TABLE OF AUTHORITIES                                                          iii

INTRODUCTION                                                                  1

ARGUMENT                                                                      1

I. THE DISTIRCT OF COLUMBIA ANTI-SLAPP ACT DOES NOT APPLY                     1

II. THE MANN DECISION DOES NOT UNDERMINE ABBAS                                2

III. ABBAS WAS AND STILL IS RIGHTY DECIDED                                    2

A.   Prior Judges of this Court Have Rejected the Global Witness Position     2

B.    Abbas Was Grounded in Shady Grove                                       3

C.   Mann Does not Undermine the Key Points in Abbas                          4

D.   The Anti-Slapp Act Alters the Balance and Burdens of the Federal Rules   4

E.   This Court Should Follow the Unbroken String of Decisions
     Rejecting the View that Abbas has been Undermined by Mann                6

CONCLUSION                                                                    7

CERTIFICATE OF SERVICE                                                        9




                                            ii
          Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 3 of 12



                                TABLE OF AUTHORITIES

Cases

3M Co. v. Boulter, 842 F.Supp.2d 85 (D.D.C. 2012)                     5

Abbas v. Foreign Policy Grp., LLC, 783 F.3d 1328 (D.C. Cir. 2015)     passim

Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158
(D.D.C. 2018)                                                         1, 7

Competitive Enterprise Institute v. Mann, 150 A.3d 1213 (D.C. 2016)   passim

Democracy Partners v. Project Veritas Action Fund,
285 F.Supp.3d 109 (D.D.C. 2018)                                       1, 7

Deripaska v. Associated Press, No. 17-cv-913, 2017 WL 8896059,
(D.D.C. Oct. 17, 2017), appeal dismissed, No. 17-7164,
2017 WL 6553388 (D.C. Cir. Dec. 8, 2017)                              1, 2, 3, 7

Erie Railroad Company v. Tompkins, 304 U.S. 64 (1938)                 5

Fairbanks v. Roller, 314 F. Supp. 3d 85 (D.D.C. 2018)                 1, 4, 7

Hanna v. Plumer, 380 U.S. 460, 464 (1965)                             3

Libre By Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D.D.C. 2018)   1, 4, 5, 7

Makaeff v. Trump U., LLC, 736 F.3d 1180 (9th Cir. 2013)               6

Makaeff v. Trump U., LLC, 715 F.3d 254 (9th Cir. 2013)                6

Shady Grove Orthopedic Associates, P.A. v. Allstate Insurance Co.,
559 U.S. 393 (2010)                                                   3, 6

Sibbach v. Wilson & Co., 312 U.S. 1 (1941)                            3

Statute

District of Columbia Anti-Slapp Act of 2010, D.C. Code § 16-5502(a)   passim




                                              iii
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 4 of 12



                                      INTRODUCTION

       Plaintiffs Christiana Tah and Randolph McClain file this Response to the Special Motion

to Dismiss Pursuant to the D.C. Anti-Slapp Act filed by the Defendants Global Witness and Global

Witness Publishing, Inc. (collectively, “Global Witness.”)

                                         ARGUMENT

       I. THE DISTIRCT OF COLUMBIA ANTI-SLAPP ACT DOES NOT APPLY

       The established law of the District of Columbia Circuit is that the District of Columbia

Anti-Slapp Act of 2010, D.C. Code § 16-5502(a), does not apply to diversity actions filed in the

United States District Court for the District of Columbia. This principle was established in Abbas

v. Foreign Policy Grp., LLC, 783 F.3d 1328 (D.C. Cir. 2015) and remains the law of this Circuit,

binding on this Court.

       II. THE MANN DECISION DOES NOT UNDERMINE ABBAS

       The claim by Global Witness that Abbas does not control is based on the argument that a

subsequent decision of District of Columbia Court of Appeals, Competitive Enterprise Institute v.

Mann, 150 A.3d 1213 (D.C. 2016), supersedes Abbas. Yet as Global Witness admits, every

decision rendered by Judges of this Court considering the argument that Mann renders Abbas

obsolete has rejected that argument. The unbroken string of rejections is impressive: Deripaska

v. Associated Press, No. 17-cv-913, 2017 WL 8896059, at *1 (D.D.C. Oct. 17, 2017), appeal

dismissed, No. 17-7164, 2017 WL 6553388 (D.C. Cir. Dec. 8, 2017); Democracy Partners v.

Project Veritas Action Fund, 285 F.Supp.3d 109, 127–28 (D.D.C. 2018); Libre By Nexus v.

Buzzfeed, Inc., 311 F. Supp. 3d 149, 158–59 (D.D.C. 2018); Fairbanks v. Roller, 314 F. Supp. 3d

85, 93-95 (D.D.C. 2018); Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158,

165 (D.D.C. 2018).



                                                1
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 5 of 12



       Global Witness all but concedes that its argument that Mann now trumps Abbas is a non-

starter in this Court. Global Witness candidly admits that it is merely preserving the argument for

appeal to the United States Court of Appeals for the District of Columbia Circuit, stating in its

moving papers that “Global Witness brings this motion to preserve its rights under the Act,

including on appeal.” Global Witness Memorandum of Points and Authorities, at 2. And so it

must be. As Judge Huvelle explained, rejecting the very argument advanced by Global Witness

here, “it is not for district court judges to override the determinations of circuit precedent.”

Deripaska, 2017 WL 8896059, at *3.

       Even the implicit concession that Global Witness is seeking to “preserve its rights” on

appeal is an exercise in antiseptic understatement. Abbas is not merely binding on all District

Judges in this Circuit, it is binding on all panels of the Court of Appeals. It would take a decision

of the full Circuit, sitting en banc, to reverse the well-considered analysis of Abbas. What Global

Witness characterizes as issue preservation may also be characterized as long-shot desperation.

       III. ABBAS WAS AND STILL IS RIGHTY DECIDED

       A.      Prior Judges of this Court have Rejected the Global Witness Position

       Although Global Witness cites the unbroken string of precedent against it in this Court, it

does not engage that precedent. Reading the Motion of Global Witness, one might be led to think

this simply a legal version of the “rock-paper-scissors.” Abbas covered the D.C. Anti-Slapp law,

but now Mann covers Abbas.

       What Global Witness well-knows, however, is that the precedent against it is not so

superficial. Global Witness does not address the thoughtful explanations of the various District

Judges of this Court as to why the decision in Mann does not upend the law of this Circuit as

declared in Abbas. Global Witness points to one phrase in Deripaska, stating that Mann “merits


                                                 2
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 6 of 12



analysis.” Deripaska, 2017 WL 8896059 at *2. That phrase, however, comes in the concluding

sentence of the opinion rejecting the same arguments advanced by Global Witness, after

conducting the analysis that was respectfully due Mann.

       To protect their record, Christiana Tah and Randolph McClain explain below why Abbas

was rightly decided, and why the many decisions rendered by District Judges sitting on this Court

have since held, in the aftermath of Mann, that Abbas remains sound, are also decided ?.

       B.       Abbas Was Grounded in Shady Grove

       To begin at the beginning, the Court of Appeals’ decision in Abbas did not suddenly spring

from nowhere. Abbas was grounded firmly in the Supreme Court’s antecedent decision in Shady

Grove Orthopedic Associates, P.A. v. Allstate Insurance Co., 559 U.S. 393, 407 (2010) (plurality

opinion of Scalia, J.). The plurality in Shady Grove, the Court in Abbas correctly explained,

followed prior Supreme Court precedent in Sibbach v. Wilson & Co., 312 U.S. 1 (1941). In

Sibbach, the Supreme Court held that the test for whether a Federal Rule violates the Rules

Enabling Act is whether that Rule “really regulates procedure”—that is, really regulates “the

judicial process for enforcing rights and duties recognized by substantive law and for justly

administering remedy and redress for disregard or infraction of them.” Id. at 14. See also Hanna

v. Plumer, 380 U.S. 460, 464, 470-71 (1965).

       The upshot, for purposes of the Motion at issue here, was the decision of the Abbas Court

that Shady Grove should dictate policy, and that policy required federal courts to discard state law

procedural rules that conflicted with provisions of the Federal Rules of Civil Procedure duly

enacted under the Federal Rules Enabling Act. The Abbas Court held that “[a] federal court

exercising diversity jurisdiction ... must apply Federal Rules 12 and 56 instead of the D.C. Anti–

SLAPP Act’s special motion to dismiss provision.” Abbas, 783 F.3d at 1337.



                                                 3
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 7 of 12



       C.      Mann Does not Undermine the Key Points in Abbas

       Global Witness argues that this unequivocal declaration in Abbas should be deemed

effectively overruled by Mann. The argument advanced by Global Witness, however, understates

the reasoning of Abbas and overstates the meaning of Mann. This is precisely why prior decisions

from Judges of this Court have continued to adhere to Abbas. Global Witness has no answer to

the decisions of those Judges, or their cogent reasoning.

       As prior decisions from Judges of this Court have correctly observed, while Mann may

have clarified one issue addressed in Abbas, nothing in Mann’s clarification of District of

Columbia law disturbed the critical points upon which Abbas was based. Mann, in short, is quite

beside the point.

       “Abbas begins with the observation that the anti-SLAPP statute and Federal Rules of Civil

Procedure 12 and 56 ‘answer the same question about the circumstances under which a court must

dismiss a case before trial.’” Fairbanks v. Roller, 314 F. Supp. 3d at 94, quoting Abbas, 783 F.3d

at 1333–34. “Mann does nothing to disturb this understanding of District law.” Fairbanks, 314

F.Supp. 3d at 93. “Abbas goes on to observe that the anti-SLAPP statute and the Federal Rules of

Civil Procedure answer the same question in different ways.” Id. In turn, “Mann does nothing to

disturb this understanding of District law.” Id.

       D.      The Anti-Slapp Act Alters the Balance and Burdens of the Federal Rules

       As clearly explained in Buzzfeed, “under the D.C. Anti–SLAPP Act, a plaintiff must

produce or proffer evidence to survive a special motion to dismiss.” Buzzfeed, 311 F.Supp. 3d at

159. “On the other hand, a plaintiff need only plead facts establishing a “plausible” defamation

claim to survive a motion to dismiss under Rule 12(b)(6). Id. See also Abbas, 783 F.3d at 1334.

“The court in Mann expressly recognized this difference.” Buzzfeed, 311 F.Supp. 3d at 159. See



                                                   4
         Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 8 of 12



Mann, 150 A.3d at 1233 (“[U]nless something more than argument based on the allegations in the

complaint is required, the special motion to dismiss created by the Act would be redundant in light

of the general availability, in all civil proceedings ... of motions to dismiss under Rule 12(b)(6).”).

        “Second, Rule 12 and the D.C. Anti–SLAPP Act differ in terms of the allocation of the

burden among the parties.” Buzzfeed, 311 F.Supp. 3d at 159. The District of Columbia Anti-Slapp

Act “reverses ‘the allocation of burdens for dismissal of a complaint under’ Rule 12(b)(6), giving

defendants ‘the option to up the ante early in the litigation, by filing a special motion to dismiss

that will require the plaintiff to put his evidentiary cards on the table ... [which] makes the plaintiff

liable for the defendant's costs and fees in the motion succeeds.’” Id., quoting Deripaska, 2017

WL 8896059, at *2. “Such burden-shifting at the motion to dismiss is anathema to the Rule

12(b)(6) standard, which places the burden squarely on the defendant to justify dismissal.”

Buzzfeed, 311 F.Supp. 3d at 159, citing 3M Co. v. Boulter, 842 F.Supp.2d 85, 102 (D.D.C. 2012)

(“There is no question that the special motion to dismiss under the Anti–SLAPP Act operates

greatly to a defendant's benefit by altering the procedure otherwise set forth in Rule[ ] 12 ... for

determining a challenge to the merits of a plaintiff's claim and by setting a higher standard upon

the plaintiff to avoid dismissal.”).

        These points are not technical make-weights.             They rather speak to the central

jurisprudential divide defined by Erie Railroad Company v. Tompkins, 304 U.S. 64 (1938) and its

progeny. A federal court sitting in diversity generally applies local substantive law and federal

procedural rules. Hanna v. Plumer, 380 U.S. at 465. As articulated in Shady Grove and firmly

reinforced in when local substantive law and the Federal Rules of Civil Procedure answer the same

question in different ways, the Federal Rules of Civil Procedure control unless they exceed the

authorization of the Rules Enabling Act. Shady Grove, 559 U.S. at 398-99.



                                                   5
         Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 9 of 12



       Global Witness offers nothing in the way of constitutional or public policy to discredit

these fundamental principles of federalism, recognizing the sovereignty of local law over

substantive rules of decision, and the sovereignty of the Federal Rules over the procedural conduct

of litigation in federal courts. Abbas was driven by these principles. Abbas squarely held that

“Federal Rules 12 and 56 answer the same question as the Anti-SLAPP Act’s special motion to

dismiss provision.” Abbas., 738 F. 3d at 1336; citing Makaeff v. Trump U., LLC, 736 F.3d 1180,

1188 (9th Cir. 2013) (Watford, J., dissenting from denial of rehearing en banc) (“California’s anti-

SLAPP statute impermissibly supplements the Federal Rules' criteria for pre-trial dismissal of an

action.”); Makaeff v. Trump U., LLC, 715 F.3d 254, 275 (9th Cir. 2013) (Kozinski, J., concurring)

(“Federal courts have no business applying exotic state procedural rules which, of necessity,

disrupt the comprehensive scheme embodied in the Federal Rules.”).

       Global Witness may run from these principles, but it cannot hide from them. There is

simply no reasonable construction of the District of Columbia’s Anti-Slapp Act that places it in

alignment with the Federal Rules of Civil Procedure, which is what Abbas held, and nothing in

Mann alters that result. It is highly improbable that the full United States Court of Appeals for the

District of Columbia Circuit, sitting en banc, will hold otherwise, for it would defy both law and

logic to retreat from Abbas.

       E.      This Court Should Follow the Unbroken String of Decisions Rejecting
               the View that Abbas has been Undermined by Mann

       Abbas was right when decided and remains right now. For the purposes of the present

motion by Global Witness, however, the math is quite simple. Abbas is the binding law of this

circuit, and this Court should apply faithfully and ungrudgingly apply it. See Fairbanks v. Roller,

314 F. Supp. 3d at 94-95 (“I am not aware that any judge in this District has awarded attorneys’

fees under the anti-SLAPP statute since Mann. Because Abbas’s application of the Shady Grove

                                                 6
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 10 of 12



framework does not depend on either of the points that Mann later clarified, I join my colleagues

in concluding that Abbas controls. As a local court, Mann had no occasion to explore the validity

of the Federal Rules. Thus, Mann does not undermine Abbas in this respect either. . . . I believe it

“clearly and unmistakably” confirms Abbas's determination that they differ. In any event, it does

not show that the anti-SLAPP statute should apply in federal court. So I am bound by the law of

the Circuit and must dismiss Ms. Roller's anti-SLAPP motion.”); Libre By Nexus v. Buzzfeed, Inc.,

311 F. Supp. 3d at 160 (“In view of these differences, this court must follow Abbas. The court is

not alone in reaching that conclusion.”); Cockrum v. Donald J. Trump for President, Inc., 319 F.

Supp. 3d at 165 (“The Court continues to adhere to its view that controlling precedent precludes

the application of D.C.'s Anti–SLAPP Act in federal court.”); Democracy Partners v. Project

Veritas Action Fund, 285 F. Supp. 3d 1127 (D.D.C. 2018) (“In a recent decision, this Court

concluded that Abbas . . . ‘forecloses application of D.C.'s Anti–SLAPP Act in [a] federal court’

exercising diversity jurisdiction.”); Deripaska v. Associated Press, 2017 WL 8896059 at *2 (“At

bottom, the D.C. Circuit was clear, and so, while the D.C. Court of Appeal’ opinion in Mann merits

analysis, it does not “clearly and unmistakably” resolve the question at issue here, and this Court

must follow the clear guidance of the D.C. Circuit and deny the special motion to dismiss.”).

                                         CONCLUSION

       Christiana Tah and Randolph McClain are not advocating blind adherence to [rote] ?

precedent. Deep and resonant principles are at stake. Global Witness, in a flash of rhetorical

flourish, asserts that Christiana Tah and Randolph McClain filed this suit to “punish” Global

Witness. Punishment, however, is not the agenda of Christiana Tah or Randolph McClain. They

seek not punishment, but vindication and justice. To advance a sensationalist and lurid story,

Global Witness cynically and recklessly threw Christiana Tah and Randolph McClain under the



                                                 7
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 11 of 12



bus, accusing these two dedicated and honorable public servants of bribery and corruption.

Christiana Tah and Randolph McClain seek simple redress, to repair their tarnished reputations, to

which they are entitled under the laws of our decent society. The Federal Rules of Civil Procedure

establish a fair and even-handed procedural regime for the pursuit of their reputational redress.

This Court should apply those rules as they were intended to be applied. This Court should allow

the merits of the defamation and false light invasion of privacy claims brought by Christiana Tah

and Randolph McClain to proceed as they should proceed, through discovery and trial, to the end

[so] that justice and truth will out.

Respectfully submitted,

/s/ Rodney A. Smolla
Rodney A. Smolla
4601 Concord Pike
Wilmington, DE 19807
rodsmolla@gmail.com
(864) 373-3882
Pro Hac Vice

Arthur V. Medel, Esq. (D.C. Bar # 416029)
Alima Joned, Esq. (D.C. Bar # 446659)
MEDEL SANFILIPO
1701 Pennsylvania Avenue, N.W., Suite 200
Washington, D.C. 20006
Tel: 202 683 2008
Cell: 703 945 9137
Fax: 703 991 8014
avmedel@medsanlaw.net
ajoned@medsanlaw.net

Attorneys for Plaintiffs Christiana Tah and Randolph McClain

November 30, 2018




                                                8
        Case 1:18-cv-02109-RMC Document 16 Filed 11/28/18 Page 12 of 12



                                CERTIFICATE OF SERVICE

I certify that copies were served electronically upon all counsel of record via the ECF system.

/s/ Arthur V. Medel
Arthur V. Medel
Attorneys for Plaintiffs Christiana Tah and Randolph McClain

November 30, 2018




                                                9
